Citation Nr: 0942991	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-07 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for lumbar strain with 
osteoarthritis, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
October 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was received in September 2005, a statement of the case was 
issued in January 2007, and a substantive appeal was received 
in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that a July 2009 VA Form 646 reflects that 
the Veteran's representative indicated that the Veteran's 
lumbar strain may have increased in severity since the last 
VA examination over 4 years ago.  In view of the July 2009 VA 
Form 646 and the time that has passed since the most recent 
VA examination, the Board believes it reasonable to afford 
the Veteran an opportunity to report for another VA 
examination. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of any current 
lumbar strain with osteoarthritis.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  All 
examination findings should be reported 
to allow for application of VA rating 
criteria.  Range of motion should be 
reported together with the point (in 
degrees) at which motion may be limited 
by pain.  Additional functional loss due 
to weakness, incoordination, and/or 
fatigue should also be reported.   

2.  After completion of the above, the 
RO should review the expanded record, 
and undertake a merits analysis of the 
claim of increased rating for lumbar 
strain with osteoarthritis.  The 
Veteran should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


